Case 5:20-cv-01979-JMG Document1 Filed 04/21/20 Page 1 of 7
CIVIL COVER SHEET

JS 44 (Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM,)

plement the filin, ,
nited States in September 1974, is required for the use of the Clerk of Court for the

and service

of pleadings or other papers as required by law, except as

 

I. (a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff

NERMIN CERAN

BERGEN COUNTY, NJ

ec ee Senet

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Kevin Riecheison, Esquire

194 South Broad Street, Trenton, NJ

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

LAS VEGAS SANDS, CORP D/B/A
SANDS CASINO RESORT BETHLEHEM

Clark County, NV

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

O 1 US. Government

Plaintiff

2, US. Government
Defendant

3 Federal Question

(U.S. Government Not a Party)

4 Diversity

(Indicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Ill, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State a1 G1 Incorporated or Principal Place o4 (4
of Business In This State
Citizen of Another State (K2 © 2 Incorporated and Principal Place o5 95
of Business In Another State
Citizen or Subject of a 0 3 GO 3 Foreign Nation O6 oO6

Foreign Country

 

L CONTRACT. TORTS FORFEITURE/PENALTY.
© 110 Insurance PERSONAL INJURY PERSONAL INJURY |( 625 Drug Related Seizure 0 422 Appeal 28 USC 158
120 Marine C 310 Airplane O 365 Personal Injury « of Property 21 USC 881 | 423 Withdrawal
© 130 Miller Act © 315 Airplane Product Product Liability G 690 Other 28 USC 157
0 140 Negotiable Instrument Liability 0) 367 Health Care/
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical J iT
& Enforcement of Judgment Slander Personal Injury CJ 820 Copyrights
C1 151 Medicare Act CJ 330 Federal Employers’ Product Liability 0 830 Patent
CJ 152:Recovery of Defaulted Liability 1 368 Asbestos Personal C7 835 Patent - Abbreviated
‘Student Loans OG 340 Marine Injury Product New Drug Application
(Excludes Veterans) C7 345 Marine Product Liability 840 Trademark
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits 0 350 Motor Vehicle © 370 Other Fraud CG 710 Fair Labor Standards C7 861 HIA (1395ff)
[7 160.Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 862 Black Lung (923)
C 190 Other Contract Product Liability (J 380 Other Personal ( 720 Labor/Management CF 863 DIWC/DIWW (405(g))
GF 195 Contract Product Liability | QK 360 Other Personal Property Damage Relations C1 864 SSID Title XVI
0) 196 Franchise Injury OJ 385 Property Damage © 740 Railway Labor Act C8 865 RSI (405(g))
©) 362 Personal Injury - Product Liability C751 Family and Medical
Medical Malpractice Leave Act
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS {0 790 Other Labor Litigation FEDERAL TAX SUITS

 

© 210 Land Condemnation

OC 220 Foreclosure

230 Rent Lease & Ejectment
0 240 Torts to Land

1 245 Tort Product Liability
@ 290 All Other Real Property

 

C7 440 Other Civil Rights

0 441 Voting

C1 442 Employment

1 443 Housing/
Accommodations

(J 445 Amer. w/Disabilities -
Employment

5 446 Amer. w/Disabilities -
Other

(1 448 Education

 

Habeas Corpus:
O 463 Alien Detainee
OG 510 Motions to Vacate
Sentence
0 530 General
7 535 Death Penalty
Other:
O 340 Mandamus & Other
0 550 Civil Rights
1 555 Prison Condition
7 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

C) 791 Employee Retirement
Income Security Act

IMMIGRATION
(J 462 Naturalization Application
©) 465 Other Immigration’
Actions

 

 

C1 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

Click here for: Nature of Suit Code Descriptions.
BANKRUPTCY |} OTHER STATUTES ]
C7 375 False Claims Act
O 376 Qui Tam (31 USC

3729(a))

CJ 400 State Reapportionment
O 410 Antitrust

O 430 Banks and Banking

CI 450 Commerce

460 Deportation

(0 470 Racketeer Influenced and

Corrupt Organizations

© 480 Consumer Credit

(15 USC 1681 or 1692)

C485 Telephone Consumer

Protection Act

0 490 Cable/Sat TV
7 850 Securities/Commodities/

Exchange

0 890 Other Statutory Actions
O 891 Agricultural Acts

CJ 893 Environmental Matters
0 895 Freedom of Information

Act

0 896 Arbitration
GC 899 Administrative Procedure

Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of

State Statutes

 

V. ORIGIN (Place an “X°” in One Box Only)

0 4 Reinstated or O 5 Transferred from

21 Original (12 Removed from O 3° Remanded from 0 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation - -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

VII. RELATED CASE(S)

Cite the U.S. Civil Statute under which you are fi
28 USC 1332 (a)(1)

ling (Do not cite jurisdictional statutes unless diversity):

 

Slip and

 

Brief description of cause:
all at Defendant's Premses

O) CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

(See instructions):

DEMAND $ fput Ton
$75,000” Less Yaw) § 150,40) & JURY DEMAND:

 

CHECK YES only if demanded in complaint:

Mf Yes ONo

 

 

‘IF ANY JUDGE DOCKET NUMBER
DATE ; . SIGNATURE SEY Ve
04/23/2020 CZ fCOLXE ; —
FOR OFFICE USE ONLY f
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 5:20-cv-01979-JMG Document1 Filed 04/21/20 Page 2 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NERMIN CERAN : CIVIL ACTION NUMBER

V.
: JURY TRIAL DEMANDED
LAS VEGAS SANDS CORP. :
D/B/A SANDS CASINO
RESORT BETHLEHEM

 

PLAINTIFF’S COMPLAINT

1. Atall times material hereto, plaintiff, Nermin Ceran was an adult individual who was
a resident of the State of New Jersey, who resided at 200 Winston Drive, Apartment 112,
Cliffside Park, NJ 07010-3209.

2. Atall times material hereto, defendant, Las Vegas Sands Corporation was a
Nevada Corporation with its principal place of business located at 3355 S Las Vegas Blvd, Las
Vegas, NV 89109 and incorporated in the State of Nevada.

3. Atall times material hereto, Defendant, Las Vegas Sands Corporation owned,
maintained and operated a casino located at 77 Sands Blvd, Bethlehem, PA 18015, recently
changed to 77 Wind Creek Boulevard, Bethlehem, PA, and did business as Sands Casino
Resort Bethlehem.

4. Federal jurisdiction is based upon diversity of citizenship, 28 U.S.C. § 1332(a)(1)
since the Plaintiff, Nermin Ceran, is a citizen of New Jersey, and defendant Las Vegas Sands
Corp. d/b/a Sands Casino Resort Bethlehem is a Nevada Corporation.

5. Venue is based upon 28 U.S.C. § 1391(b)(2) as the events and/or omissions giving
rise to the claim occurred in this Court’s jurisdiction, and upon 28 U.S.C. § 1391(d), and
defendant conducted continual and systematic business within the Commonwealth of

Pennsylvania and _ within the judicial district of this Court.
Case 5:20-cv-01979-JMG Document1 Filed 04/21/20 Page 3 of 7

6. The Plaintiff's damages exceed the minimum jurisdictional amount required ($75,000)

and are within the arbitration limit ($150,000). A jury trial is demanded.

7. Atall times material hereto, plaintiff, Nermin Ceran was a business invitee of the
defendant and was owed the highest duty under the law.

5. On May 3, 2018, Ms. Ceran was a patron at the Sands Casino Resort Bethlehem
when she was caused to slip and fall due to a slippery object on the floor.

6. It is believed, and therefore averred, that the slippery object was allowed to remain
on the floor for an unreasonable length of time and that defendant had actual or constructive
notice of the slippery object.

7. The slippery object on the floor was allowed to remain on the floor for an
unreasonable amount of time and caused a dangerous and defective condition of the premises.

8. As aresult of the dangerous and defective condition, and plaitntiff’s slip and fall that
was caused by said condition, plaintiff was severely and permanently injured requiring her to
undergo significant medical treatment including injections and surgery for her shoulder, physical
therapy and other treatment.

9. As aresult of the dangerous and defective condition, and plaitntiff’s slip and fall that
was caused by said condition, plaintiff was severely and permanently injured requiring her to
undergo significant medical treatment for which she has been required to expend substantial
amounts of money, and for which she is subject to a medical lien from Medicare.

10. As aresult of the injuries set forth above, plaintiff has had significant pain and

suffering, scarring and disfigurement, loss of range of motion and disability.
Case 5:20-cv-01979-JMG Document1 Filed 04/21/20 Page 4 of 7

COUNT | - NEGLIGENCE
11. Plaintiff incorporates the allegations in paragraphs 1-10 as though set forth at
length herein.
12. Defendant, through its agents, servants, employees and workmen were negligent
in that they:
A. Failed to properly inspect the premises for a dangerous and defective condition;
B. Failed to discover and clean a dangerous and defective condition and allowed it
to remain on the floor for an unreasonable length of time;
C. Failed to place a sign or other warning at or near the defective and dangerous
condition to warn plaintiff of same;
D. Failed to have a maintenance program in place to prevent dangerous and
defective conditions to remain in place for an unreasonable amount of time;
E. Subjected patrons and /or business invitees to dangerous and defective
conditions on their premises.
13. Asa result of the defendant’s negligence, plaintiff was caused to suffer permanent
injuries and continues to suffer from the injuries sustained.
WHEREFORE, plaintiff demands judgment in her favor in an amount in excess of $75,000
and within the arbitration limit of $150,000.
KAMENSKY, COHEN & RIECHELSON

fe)
}

KEVIN S. RIECHELSON, ESQ.
Attorney for Plaintiff, Cermin Ceran
Attorney |.D. #: 58960

194 S. Broad Street

Trenton, NJ 08608

609-394-8585 (P)

609-394-8620 (F)
kriechelson@kcrlawfirm.com

BY:

 
Case 5:20-cv-01979WIKED DIOGUSRIATHICF TURE /21/20 Page 5 of 7
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 200 Winston Drive, Apartment 112, Cliffside Park, NJ 07010-3209

 

Address of Defendant: 77 Sands Blvd., Bethlehem, PA 18015

 

Place of Accident, Incident or Transaction: 77 Sands Blvd ” Bethlehem, PA 18015

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

 

 

<] [Is] [SJ IS

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

 

 

 

 

 

I certify that, to my knowledge, the within case [1] is / [#] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 04/2 3/2020 Must sign here 58960

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [1 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
C] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury Slip & Fall
[] 6.” Labor-Management Relations 6. Other Personal Injury (Please specify): ip a
[] 7." Civil Rights [] 7. Products Liability
L] 8... Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases L] 9. All other Diversity Cases
[_] 10. Social Security Review Cases (Please specify):
(sit. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Kevin Riechelson

 

 

 

 

 

 

 

 

I, , counsel of record or pro se plaintiff, do hereby certify:
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
Relief other than monetary damages is sought. rude

DATE: Y [ 23 [2 20 Sign here if applicable ISS GO

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 5:20-cv-01979-JMG Document1 Filed 04/21/20 Page 6 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

NERMIN CERAN : CIVIL ACTION

Vv. :
LAS VEGAS SANDS CORP, DBA
SANDS CASINO RESORT BETHLEHEM : NO,

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (X)

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(¢) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
4/23/2020 Kevin Riechelson, Esquire Plaintiff, Nermin Ceran
Date Attorney-at-law _ Attorney for
609-394-8585 609-394-8620 « kriechelson@kcrlawfirm.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:20-cv-01979-JMG Document1 Filed 04/21/20 Page 7 of 7

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned,

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (ec) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See $0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases: copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See $0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
